          Case 1:20-cv-01098-DAD-BAM Document 1 Filed 08/07/20 Page 1 of 8

 1   Kate E. Juvinall SBN: 315659
     Kate.Juvinall@huschblackwell.com
 2   HUSCH BLACKWELL LLP
     4801 Main Street, Suite 1000
 3   Kansas City, MO 64112
     (816) 983-8361- Telephone
 4   (816) 983-8080 - Facsimile
 5   Josef S. Glynias [Pro Hac Vice application forthcoming]
     Joe.Glynias@huschblackwell.com
 6   Scott D. Meyers [Pro Hac Vice application forthcoming]
     Scott.Meyers@huschblackwell.com
 7   HUSCH BLACKWELL LLP
     190 Carondelet Plaza, Suite 600
 8   St. Louis, MO 63105
     (314) 480-1500 – Telephone
 9   (314) 480-1505 – Facsimile
10   Attorneys for Defendant
     TreeHouse Private Brands, Inc.
11
                           UNITED STATES DISTRICT COURT FOR THE
12
                              EASTERN DISTRICT OF CALIFORNIA
13                                   FRESNO DIVISION

14
     JOSE MAGANA,
15                                                   Case No.: 1:20-at-566 TEMPORARY
                               Plaintiff,
16
                                                     NOTICE OF REMOVAL OF ACTION
     v.                                              TO THE UNITED STATES DISTRICT
17
                                                     COURT FOR THE EASTERN DISTRICT
18   TREEHOUSE PRIVATE BRANDS,                       OF CALIFORNIA PURSUANT TO 28
     INC., and DOES 1 through 100,                   U.S.C. §§ 1332, 1441(a-b) AND 1446
19   inclusive,
                                                     (DIVERSITY JURISDICTION)
20                             Defendants.
                                                     (Filed concurrently with the Notice of
21                                                   Interested Parties; Civil Cover Sheet;
22                                                   Declaration of Christina Werner; and
                                                     Declaration of Kate Juvinall)
23

24

25

26

27

28

                                                     1
                                              NOTICE OF REMOVAL
     Error! Unknown document property name.
     DocID: 4830-2659-9621.2
          Case 1:20-cv-01098-DAD-BAM Document 1 Filed 08/07/20 Page 2 of 8

 1           TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 2           PLEASE TAKE NOTICE that Defendant TreeHouse Private Brands, Inc.
 3   (“TreeHouse”), by and through its counsel, hereby removes this action to the United
 4   States District Court for the Eastern District of California, Fresno Division. As grounds
 5   for removal, TreeHouse states as follows:
 6   I.      BACKGROUND
 7           1.       On June 22, 2020, Plaintiff Jose Magana filed a Complaint against
 8   TreeHouse and DOES 1 through 100 in the Superior Court of California in and for Tulare
 9   County, entitled Jose Magana v. TreeHouse Private Brands, Inc., et al., Case No. 283247
10   (“Complaint”).
11           2.       TreeHouse was served with a copy of the Complaint and a summons from
12   the state court on July 8, 2020. A true and accurate copy of all the documents served on
13   TreeHouse in this case to date are attached as Exhibit A. Under 28 U.S.C. § 1446(b), this
14   Notice of Removal is timely because it was filed within 30 days of service of the
15   Summons and Complaint on TreeHouse.
16           3.       The Complaint alleges six causes of action: (1) Disability Discrimination
17   [Cal. Govt. Code §§ 12940(a), (h), & (k)]; (2) Failure to Reasonably Accommodate a
18   Disability [Cal. Govt. Code § 12940(m)]; (3) Failure to Engage in the Interactive Process
19   [Cal. Govt. Code § 12940(n)]; (4) Wrongful Termination in Violation of Public Policy;
20   (5) Failure to Pay Meal Period Premium Compensation [Cal. Lab. Code § 512]; and (6)
21   Failure to Produce Wage Records [Cal. Lab. Code 226(b)].
22           4.       TreeHouse has not filed an answer in this case.
23           5.       As required by 28 U.S.C. § 1446(d), the undersigned counsel certifies that
24   TreeHouse will serve a notice of removal on Plaintiff’s counsel and file it with the Clerk
25   of Tulare County Superior Court.
26           6.       Venue for this action lies in the United States District Court for the Eastern
27   District of California, Fresno Division, under 28 U.S.C. § 1441 because it is the judicial
28   district in which the action was filed and where the case is pending.


                                                     2
                                            NOTICE OF REMOVAL
     DocID: 4830-2659-9621.2
        Case 1:20-cv-01098-DAD-BAM Document 1 Filed 08/07/20 Page 3 of 8

 1   II.     ORIGINAL JURISDICTION – DIVERSITY JURISDICTION
 2           7.       This Court has original jurisdiction over this action under 28 U.S.C. §
 3   1332, and this action is one which may be removed to this Court by TreeHouse under 28
 4   U.S.C. § 1441(b) because (1) there is complete diversity of citizenship between Plaintiff
 5   and TreeHouse; and (2) the amount in controversy exceeds $75,000.00, exclusive of
 6   interest and costs.
 7           A.       Complete Diversity of Citizenship Exists
 8           8.       Citizenship of the parties is determined by their citizenship status at the
 9   commencement of the action. 28 U.S.C. § 1332(d)(7).
10           9.       Plaintiff’s Citizenship. TreeHouse is informed and believes that Plaintiff
11   is, and at all relevant times was, a resident of and domiciled in California. Compl. ¶ 2.
12   Consequently, for purposes of diversity jurisdiction under 28 U.S.C. § 1332(a)(1),
13   Plaintiff is a citizen of California.
14           10.      Corporate Defendant’s Citizenship. A corporate defendant is a citizen of
15   any state where it is incorporated and where its principal place of business is located. 28
16   U.S.C. § 1332(c).
17           11.      A corporation’s principal place of business is determined by the “nerve
18   center” test, which looks to where the corporation maintains its corporate headquarters
19   and where the corporation’s officers direct, control, and coordinate the corporation’s
20   activities. Hertz Corp. v. Friend, 559 U.S. 77, 90-94 (2010).
21           12.      TreeHouse is incorporated in the state of Missouri.        Declaration of
22   Christina Werner, at ¶ 5, attached as Exhibit B [hereafter “Werner Decl. ¶ __.”].
23           13.      TreeHouse maintains its corporate headquarters and principal place of
24   business at 2021 Spring Road, Oak Brook, Illinois 60523. Werner Decl. ¶ 6.
25           14.      TreeHouse’s management-level executives and corporate officers maintain
26   offices in Oak Brook and its corporate decisions are made through its Oak Brook
27   headquarters. Thus, Illinois is Treehouse’s “nerve center.” Werner Decl. ¶ 7.
28


                                                    3
                                             NOTICE OF REMOVAL
     DocID: 4830-2659-9621.2
        Case 1:20-cv-01098-DAD-BAM Document 1 Filed 08/07/20 Page 4 of 8

 1           15.      TreeHouse is therefore a citizen of Missouri and Illinois for diversity
 2   purposes. 28 U.S.C. § 1332(c)(1).
 3           16.      Based on the foregoing, complete diversity exists between Plaintiff and
 4   TreeHouse because Plaintiff is a citizen of California and TreeHouse is a citizen of
 5   Missouri and Illinois.
 6           17.      Doe Defendants. In determining whether a civil action is removable under
 7   28 U.S.C. § 1332(a), citizenship of defendants sued under fictitious names shall be
 8   disregarded. 28 U.S.C. § 1441(b). Thus, the existence of Doe Defendants one through
 9   one hundred does not deprive this Court of jurisdiction.
10           B.       The Amount in Controversy Requirement is Satisfied
11           18.      The amount in controversy requirement under 28 U.S.C. § 1332(a) requires
12   that the matter in controversy exceed the sum or value of $75,000.00, exclusive of
13   interests and costs. 28 U.S.C. § 1332(a).
14           19.      Where, as here, a plaintiff’s state court complaint is silent as to the amount
15   of damages claimed, the removing defendant need only establish that it is more than
16   probable than not that the plaintiff’s claims exceed the jurisdictional minimum. Sanchez
17   v. Monumental Life Ins. Co., 95 F.3d 856, 860-61 (9th Cir. 1996).
18           20.      “In measuring the amount in controversy, a court must assume that the
19   allegations of the complaint are true and assume that a jury will return a verdict for the
20   plaintiff on all claims made in the complaint.” Cain v. Hartford Life & Accident Ins. Co.,
21   890 F. Supp. 2d 1246, 1249 (C.D. Cal. 2010). Of course, TreeHouse denies that Plaintiff
22   is entitled to any relief.
23           21.      Plaintiff’s Complaint seeks damages for back pay, front pay, emotional
24   distress damages, unpaid meal period premium wages, statutory and civil penalties,
25   punitive damages, “other damages according to proof” and attorneys’ fees. Compl. at
26   “Prayer for Relief.”
27           22.      At the time of Plaintiff’s discharge on October 5, 2018, Plaintiff’s regular
28   rate of pay was $15.75. Werner Decl. at ¶ 9.          Therefore, based on the allegations in


                                                     4
                                            NOTICE OF REMOVAL
     DocID: 4830-2659-9621.2
        Case 1:20-cv-01098-DAD-BAM Document 1 Filed 08/07/20 Page 5 of 8

 1   Plaintiff’s Complaint, and considering only straight-time hours worked, Plaintiff’s
 2   potential back pay damages through the date of removal are $60,480.00.
 3           23.      Plaintiff also alleges that TreeHouse routinely failed and refused to provide
 4   him with timely, uninterrupted and fully off-duty meal periods during Plaintiff’s work
 5   shifts, and failed to compensate him when he worked during meal periods. Compl. ¶ 57.
 6           24.      Plaintiff’s entire employment—from October 31, 2016 through October 5,
 7   2018—is included within the limitations period for his meal period claim, which
 8   constitutes approximately 101 workweeks. Werner Decl. ¶ 9. Based on Plaintiff’s
 9   regular rate of pay of $15.75 per hour, the amount in controversy for Plaintiff’s meal
10   period claim is at least $7,953.75: $15.75 x five meal period violations per week x 101
11   workweeks = $7,953.75.
12           25.      Plaintiff also seeks damages for emotional distress.         District courts
13   throughout California routinely consider emotional distress damages when determining
14   the amount in controversy for removal purposes. See, e.g., Simmons v. PCR Tech., 209
15   F. Supp. 2d 1029, 1031-35 (N.D. Cal. 2002) (considering emotional distress damages
16   when finding amount in controversy exceeded $75,000.00). When analyzing emotional
17   distress damages, courts in this district look to jury verdicts from similar cases. See
18   Adkins v. J.B. Hunt Transport, Inc., 293 F. Supp. 3d 1140, 1146-47 (E.D. Cal. 2018)
19   (considering emotional distress damages when determining the amount in controversy to
20   be more than $75,000.00 by looking at similar verdicts).
21           26.      Considering jury verdicts from similar cases, the amount in controversy for
22   Plaintiff’s emotional distress damages alone exceeds the necessary threshold for removal.
23   See, e.g., Passantino v. Johnson, 212 F.3d 493 (9th Cir. 2000) (upholding $1 million
24   emotional distress award in discrimination case where the plaintiff neither sought nor
25   obtained psychiatric treatment); Avila v. Kiewit Corporation, Case No. CV 19-5740-
26   MWF-JPR, 2019 WL 4729641, at *3 (C.D. Cal. Sept. 26, 2019) (including emotional
27   distress damages in amount in controversy calculation where verdicts in other
28   employment discrimination cases awarded $45,000.00 and $125,000.00 for emotional


                                                    5
                                           NOTICE OF REMOVAL
     DocID: 4830-2659-9621.2
         Case 1:20-cv-01098-DAD-BAM Document 1 Filed 08/07/20 Page 6 of 8

 1   distress damages).        Even conservatively applying a 1:1 ratio of emotional distress
 2   damages to economic damages, as the Adkins court did, the amount in controversy is
 3   easily satisfied here.
 4           27.      Finally, in determining the amount in controversy, the Court must also
 5   include attorneys’ fees. Guglielmino v. McKee Foods Corp., 506 F.3d 696, 698 (9th Cir.
 6   2007); Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998). The Court
 7   may consider the number of hours and the hourly rate of Plaintiff’s counsel in assessing
 8   the potential amount of an attorneys’ fee award. Assuming that Plaintiff’s counsel in this
 9   case has an hourly rate of at least $400.00, and conservatively estimating that Plaintiff’s
10   counsel will spend at least 200 hours litigating Plaintiff’s claims to verdict, the attorneys’
11   fees alone (calculated as [$400 hourly rate x 200 hours = $80,000.00]) exceed
12   $75,000.00. Plaintiff’s prayer for recovery of attorneys’ fees is further evidence that the
13   amount in controversy exceeds $75,000.00, as already established above.1
14           28.      Accordingly, a review of the allegations contained in Plaintiff’s Complaint
15   demonstrates that it is more probable than not that Plaintiff’s claims, as pled, exceed the
16   $75,000.00 minimum jurisdictional amount for diversity jurisdiction in this Court.2
17   III.    CONCLUSION
18           29.      As established above, there is complete diversity between the parties and
19   the amount in controversy exceeds $75,000.00.           Therefore, this Court has original
20   jurisdiction pursuant to 28 U.S.C. § 1441.
21           30.      Defendant Treehouse Private Brands, Inc. respectfully removes this action
22   now pending in the Superior Court of California in and for Tulare County to the United
23   States District Court for the Eastern District of California.
24

25
     1
       Plaintiff also alleges that he seeks special damages and punitive damages according to
26   proof. Simmons, 209 F. Supp. 2d at 1031 (special damages and punitive damages should
27   also be included when calculating amount in controversy for diversity jurisdiction).
     2
       Additionally, on Plaintiff’s Civil Case Cover Sheet, Plaintiff checked the box indicating
28
     that he is seeking “Unlimited” monetary damages. See Exhibit A, Form CM-010.

                                                    6
                                           NOTICE OF REMOVAL
     DocID: 4830-2659-9621.2
        Case 1:20-cv-01098-DAD-BAM Document 1 Filed 08/07/20 Page 7 of 8

 1   DATED: August 7, 2020
 2                                      By: /s/ Kate Juvinall
                                        Kate E. Juvinall SBN: 315659
 3                                      Kate.Juvinall@huschblackwell.com
                                        HUSCH BLACKWELL LLP
 4                                      4801 Main Street, Suite 1000
                                        Kansas City, MO 64112
 5                                      (816) 983-8361- Telephone
                                        (816) 983-8080 - Facsimile
 6
                                        Josef S. Glynias [Pro Hac Vice application
 7                                      forthcoming]
                                        Joe.Glynias@huschblackwell.com
 8                                      Scott D. Meyers [Pro Hac Vice application
                                        forthcoming]
 9                                      Scott.Meyers@huschblackwell.com
                                        HUSCH BLACKWELL LLP
10                                      190 Carondelet Plaza, Suite 600
                                        St. Louis, MO 63105
11                                      (314) 480-1500 – Telephone
                                        (314) 480-1505 – Facsimile
12
                                        Attorneys for Defendant
13                                      TreeHouse Private Brands, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          7
                                   NOTICE OF REMOVAL
     DocID: 4830-2659-9621.2
        Case 1:20-cv-01098-DAD-BAM Document 1 Filed 08/07/20 Page 8 of 8

 1                                CERTIFICATE OF SERVICE
 2           The undersigned counsel hereby certifies that on this 7th day of August, 2020, the
 3   foregoing was filed with the Court via the Court’s CM/ECF System and was served via
 4   first-class U.S. Mail, upon the following:
 5
             Lawyers for Employee and Consumer Rights
 6           Shelley K. Mack
             4100 West Alameda Avenue, Third Floor
 7           Burbank, CA 91505
 8           Attorneys for Plaintiff

 9
                                                  /s/ Kate E. Juvinall
10
                                                  Attorney for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    8
                                         NOTICE OF REMOVAL
     DocID: 4830-2659-9621.2
